Exhibit 17.3 June 24, 2011 Curaxis Pharmaceutical, Corp. 51 Berkshire Street Swampscott, MA 01907 Gentlemen: This letter confirms that I, Sheldon L. Goldberg, hereby resign from my position as a director of Curaxis Pharmaceutical, Corp. (the “Company”) effective immediately. My resignation is not the result of any disagreement with the Company on any matter relating to its operations, policies (including accounting or financial policies) or practices. Sincerely, /s/ Sheldon L. Goldberg Sheldon L. Goldberg
